               Case 8:20-bk-06029-CPM        Doc 39     Filed 04/27/21      Page 1 of 3




                                        ORDERED.
         Dated: April 26, 2021




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov


In re:                                                        Case No. 8:20-bk-06029-CPM
                                                              Chapter 7
Donald Haugh Smith, II
Stephanie Ann Smith

      Debtors.
_______________________________/

                       ORDER GRANTING TRUSTEE’S MOTION FOR
                         AUTHORITY TO SELL REAL PROPERTY
                        (Property: 7708 Country Place, Winter Park, FL 32792)

          THIS CASE came on for hearing on April 26, 2021 at 1:30 p.m., to consider the Chapter 7

Trustee’s Motion to Sell Real Property of the Estate with Consent of Secured Lenders (“Motion”),

pursuant to the provisions of 11 U.S.C. §363(b), (f) and (m), Doc. No. 34. Appearances by the

Chapter 7 Trustee counsel for US Bank Home Mortgage. The Court has reviewed the Motion and

heard from the parties. For the reasons stated orally and recorded in open Court, which will

constitute the findings of this Court, it is appropriate to grant the Motion. Accordingly, it is

          ORDERED:

          1.     The Motion to Sell Real Property is GRANTED.




                                                                                                   1
             Case 8:20-bk-06029-CPM            Doc 39     Filed 04/27/21      Page 2 of 3




        2.       The Trustee is authorized to sell the estate’s interest in the real property located at:

                 UNIT 7, BUILDING A, OF GOLDENROD VILLAS CONDOMINIUM,
                 A CONDOMINIUM, ACCORDING TO THE DECLARATION OF
                 CONDOMINIUM RECORDED IN OFFICIAL RECORDS BOOK 1409,
                 PAGE(S) 994, AND ALL SUBSEQENT AMENDMENTS THERETO,
                 TOGETHER WITH ITS UNDIVIDED SHARE IN THE COMMON
                 ELEMENTS, IN THE PUBLIC RECORDS OF SEMINOLE COUNTY,
                 FLORIDA


to the Buyer, Jose Ghersy and Diana Alfonso for the purchase price of $160,000.00, and in

accordance with the terms and conditions set forth in the ALTA Settlement Statement, made a part

of the Motion.

        3.       The Trustee is authorized to pay costs and expenses of sale as set forth in the

Settlement Statement.

        4.       Pursuant to Section 363(b) of the Bankruptcy Code, effective upon closing, the sale

of the real property will vest in the Buyer all right, title and interest of the Debtors and the

bankruptcy estate in the real property, free and clear of all liens, claims or interests.

        5.       The Buyer has not assumed any liabilities of the Debtors.

        6.       The Trustee is authorized to execute all documents and instruments reasonable and

necessary to close the sale.

        7.       The Trustee, and any escrow agent upon the Trustee’s written instruction, shall be

authorized to make such disbursements on or after the closing of the sale as required by the

purchase agreement or order of this Court, including, but not limited to: (a) all delinquent real

property taxes and outstanding post-petition real property taxes pro-rated as of the closing; and

(b) other anticipated closing costs of Prorations/Adjustments, Title Charges and Escrow/

Settlement Charges, Government Recording and Transfer Charges, Lender Payoff, Real Estate


                                                                                                       2
             Case 8:20-bk-06029-CPM         Doc 39     Filed 04/27/21     Page 3 of 3



Brokers Commission of 6%, a carve-out to the Bankruptcy Estate and any other miscellaneous

costs of closing.

       8.      The Buyer is approved as a buyer in good faith in accordance with Section 363(m)

of the Bankruptcy Code and Buyer shall be entitled to all protections of Section 363(m) of the

Bankruptcy Code.

       9.      The Trustee shall close the sale and distribute the funds due to the secured creditor

no later than June 9, 2021.

       10.     The 14-day stay period provided by Rule 6004(h) is waived and this Order shall be

effective and enforceable immediately upon entry.




Trustee Carolyn Chaney is directed to serve a copy of this order on interested parties who do not
receive service by CM/ECF and file a proof of service within three days of entry of this order.




                                                                                                  3
